UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6118


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER CHARLES DAY, JR.,

                Defendant - Appellant.



                               No. 16-6478


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER CHARLES DAY, JR.,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:07-cr-00154-JAG-3; 3:14-cv-00305-JAG)


Submitted:   August 30, 2016             Decided:   September 13, 2016


Before SHEDD, WYNN, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Roger Charles Day, Jr., Appellant Pro Se. Ryan Scott Faulconer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Laura
Colombell Marshall, Elizabeth Wu, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated appeals, Roger Charles Day, Jr.,                 seeks

to appeal the district court’s orders denying relief on his 28

U.S.C.    § 2255    (2012)    motion       and   denying    his     motion        for

reconsideration.        The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1)(B) (2012).        A certificate of appealability will not

issue    absent    “a    substantial   showing      of     the    denial     of     a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2012).           When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.         Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.            Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Day has not made the requisite showing.             Accordingly, we deny a

certificate of appealability and dismiss the appeals.               We dispense

with oral argument because the facts and legal contentions are



                                       3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     4